DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 28 January 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziebold (USP 3,135,295).
In regards to claim 1, Ziebold discloses an irrigation boot assembly for securing a first span pipe (12) to a second span pipe (14) each having a first diameter, wherein the irrigation boot assembly comprises:
a center body portion (10), wherein the center body portion comprises a laterally extending, hollow tube having a first side opening and a second side opening; further wherein the center body portion has a second diameter which is larger than the first diameter; wherein the center body portion is configured to receive the first span pipe within the first side opening; further wherein the center body portion is configured to receive the second span pipe within the second side opening (shown in fig 1);
a first securing strap (16) and a second securing strap (18); wherein the first securing strap extends around the first side opening and the first span pipe; further wherein the second securing strap extends around the second side opening and the second span pipe;

wherein the center body portion further comprises a plurality of valleys (40) which are positioned between each of the plurality of bellows; and
a plurality of reinforcing bands (22); wherein at least one reinforcing band extends around the center body portion; wherein at least one reinforcing band is comprised of metal, plastic or fabric secured within a valley (column 1, lines 44-45 discloses steel).
In regards to claim 2, Ziebold further discloses the irrigation boot assembly is comprised of four bellows formed within the center body portion (shown in fig. 1).
In regards to claim 3, Ziebold further discloses the bellows are configured to compress down to a compressed length and extend to an extended length (fig. 1 shows this capability).

Claim Rejections - 35 USC § 103
Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ziebold as applied to claims 1-3 above.
In regards to claims 4 and 6-9, while Ziebold does not expressly disclose the extended length being more than nine inches, the compressed length being less than three inches, and the circumference being between .5 and 5 inches; the relative dimensions may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.

Further with regards to claims 4 and 6-9, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In regards to claim 5, Ziebold further discloses the bellows are comprised of semicircular ridges (shown in fig. 1).
In regards to claims 10, 14, and 15, Ziebold discloses the claimed invention except for the bellows being v-shaped, pyramid-shaped, or triangular-shaped. It would have been obvious to one having ordinary skill in the art to modify Ziebold to have these various bellows shapes, since a change in shape of a prior art device has been held to be within the general skill of a worker in the art as a matter of obvious design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also paragraph 12 below.
In regards to claim 11, Ziebold further discloses the bellows are circular shaped (shown in fig. 1).
In regards to claims 12 and 13, while Ziebold does not expressly disclose the net forward and rearward angles between the first and second span pipes being in the range of 10-100 degrees; forward and rearward angles may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Ziebold to have the net forward and rearward angles between the first and second span pipes be in the range of 10-100 degrees, as the forward and rearward angles may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 28 January 2021, with respect to claims 16 and 17 have been fully considered and are persuasive.  The rejection of claims 16 and 17 has been withdrawn. 
It is noted that arguments have not been presented towards independent claim 1, or any other remaining claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679               
04/14/2021